United States Court of Appeals
                     For the First Circuit


No. 11-2419

         ESTRELLA MEDINA-RIVERA; OMAR CAJIGAS-QUIÑONES;
               CONJUGAL PARTNERSHIP CAJIGAS-MEDINA

                     Plaintiffs, Appellants,

                               v.

                           MVM, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]
          [Hon. Marcos E. López, U.S. Magistrate Judge]


                             Before

                Torruella, Lipez, and Thompson,
                         Circuit Judges.


     Eugenio W.A. Géigel-Simounet, with whom Géigel-Simounet Law
Offices C.S.P. was on brief, for appellants.
     Shiara L. Diloné Fernández, with whom Anabel Rodríguez-Alonso
and Schuster Aguiló LLP were on brief, for appellee.



                         April 10, 2013
          THOMPSON, Circuit Judge.

                         Setting the Stage

          Estrella Medina-Rivera (Medina) appeals from a summary

judgment dismissing her Title VII case against MVM, Inc.      Medina's

husband   Omar   Cajigas-Quiñones   (Cajigas)   and   their   conjugal

partnership also appear as plaintiffs and appellants.           Their

rights, however, derive from hers, so we can ignore them for now

and treat her as if she were the only plaintiff-appellant – though

our decision is binding on all parties, naturally.      Medina offers

a number of reasons why the summary-judgment ruling cannot stand.

Exercising de novo review, Soto-Padró v. Pub. Bldgs. Auth., 675

F.3d 1, 5 (1st Cir. 2012), we conclude that none persuades.       But

before getting into all that, we summarize the key facts as

favorably to Medina as the record will allow, id. at 2, keenly

aware that we cannot accept "conclusory allegations, improbable

inferences, and unsupported speculation," Medina-Muñoz v. R.J.

Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990); accord Ahern

v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010).

          In January 2008 Medina took a job as a part-time, on-call

detention officer with MVM, a private firm that provides security

services (e.g., unarmed guards and other personnel) on a contract

basis to the Bureau of Immigration and Customs Enforcement (ICE),

among others.    Having no set schedule, Medina worked when and as

needed (mornings, afternoons, or evenings), filling in for full-


                                -2-
time detention officers who could not make their shifts. Sometimes

she worked only one day a week, probably because MVM used a

seniority   system   for    doling   out   work   to   part-time   detention

officers, and she was near the bottom of the seniority list –

roughly 16 out of the 20 or so persons in her position had more

seniority than she.        Also affecting her work hours was the fact

that she started taking afternoon classes at the University of

Puerto Rico in August 2008.

            Medina and her MVM colleagues worked with ICE agents, but

she and her MVM co-workers were supervised by MVM, not by ICE.

Anyway, sometime before late October 2008 (oddly, the record does

not say exactly when), Medina told one of her supervisors, Rubén

Velázquez Ferrer (Velázquez), that an ICE agent – she did not say

who – had gotten her phone number off a list posted at an ICE

control room and was "bothering" her with calls. "Bothering," that

is the word she used in her deposition, though she later used

"harassing" in her post-deposition affidavit.            Hoping to end the

calls, Medina asked Velázquez to take her number off the list.

Velázquez said that he could not do that ("I can't take that out,"

Medina quoted Velázquez as saying) because MVM and ICE rules

required that detention officers' phone numbers be kept in that

room.   But "don't worry," he added, because he would run this by

one of his bosses, Elba Navarro Calderón (Navarro).            MVM insists

that no such conversation occurred between the two.            But we must


                                     -3-
resolve any genuinely disputed facts in Medina's favor.                    See

Galloza v. Foy, 389 F.3d 26, 28 (1st Cir. 2004).

            Fast forward to October 23, 2008.            Medina and detention

officer   Isabel   Orengo   Muñiz      (Orengo)   were    guarding   a   female

detainee and her daughter at a hotel.          ICE agent Ramón Ortiz showed

up, tasked with taking the mother and daughter to a hospital for x-

rays.   Becoming visibly nervous, Medina turned to Orengo and asked

"why him?"    Orengo then escorted the mother and daughter to the

transport van, at Ortiz's request.           Alone with Medina in the hotel

room, Ortiz grabbed her and started kissing her against her will.

He touched her all over.      She tried to push him off her but could

not.    He stopped when Orengo got back.

            The next day, Medina told Navarro about her frightening

encounter with Ortiz.       She also revealed for the first time that

before this incident Ortiz would sometimes move very close to her,

tell her she "smelled good," and try to hug her.            This, apparently,

had been going on for months.          Navarro spoke up, saying that when

Velázquez    had   talked   to   her    about     the    harassing-phone-call

situation, she suspected that Ortiz might have been the caller.

Navarro denies saying this, we are told.            Again, though, at this

stage of the lawsuit all reasonable doubts must be resolved against

MVM.    See id.

            Springing into action, Navarro passed Medina's complaints

through MVM's administrative channels that very day.                 Word came


                                       -4-
back that Ortiz was to keep away from Medina.                    On October 27,

Medina told an MVM manager that she was afraid to return to work,

particularly since Ortiz was a gun-carrying ICE agent. Medina then

took a three-day "bereavement leave."          A little later (by October

31), Ortiz was gone, transferred to a different office in a

different city.

           As   part   of   the   contract    between      MVM    and   ICE, all

detention officers had to complete a 40-hour refresher training

course, one part of which involved a training seminar on sexual

harassment. MVM's Julio Pizarro Andino (Pizarro) ran the program.

During a seminar in December 2008, Pizarro zeroed in on Medina and

asked her to define sexual harassment.             A nervous and embarrassed

Medina did not want to answer.       But Pizarro kept at her, demanding

to know her definition.      Sensing her anxiety, a co-worker tried to

answer for her.   "Is your name Estrella Medina?" Pizarro asked him

sarcastically.     When Medina started to cry, another colleague

attempted to define the term.            "Is your name Estrella Medina?"

Pizarro shot back.     Finally Medina exclaimed, "sexual harassment

was when one person forces another to sexually humiliate another

against her will," like Pizarro had "just done."

           After exhausting her administrative remedies, Medina,

together with her husband and their conjugal partnership, sued MVM

under   Title   VII,   42   U.S.C.   §     2000e    et   seq.,    alleging   sex

discrimination in the form of hostile-work-environment harassment,


                                     -5-
plus retaliation for challenging the harassment.1              MVM eventually

moved for summary judgment on all claims, and a magistrate judge

recommended that the motion be granted.           Over Medina's objections,

a district judge accepted the recommendation and entered judgment

accordingly.      And it is this judgment that Medina now appeals to

us.

                         A Summary-Judgment Primer

             Because plenty of cases spell out the summary-judgment

standard in splendid detail, see, e.g., Rockwood v. SKF USA Inc.,

687   F.3d   1,   9   (1st   Cir.   2012),   we   just   hit   the   highlights

(repeating some of what we said above).           Giving a fresh look to the

judge's ruling, we resolve doubts and draw reasonable inferences in

Medina's favor.       See, e.g., Stop & Shop Supermarket Co. v. Blue

Cross & Blue Shield of R.I., 373 F.3d 57, 61 (1st Cir. 2004); Casas

Office Machs., Inc. v. Mita Copystar Am., Inc., 42 F.3d 668, 684

(1st Cir. 1994).       But Medina cannot rely on speculation to avoid

summary judgment.       See Ahern, 629 F.3d at 58; Medina-Muñoz, 896

F.2d at 8.    And we need not accept her version of events if it is

"blatantly contradicted" by the evidence. See Scott v. Harris, 550

U.S. 372, 380 (2007); accord Statchen v. Palmer, 623 F.3d 15, 18

(1st Cir. 2010) (emphasizing that "incredible assertions" by the

nonmoving party "need not be accepted").                 In the end, we will



      1
       Medina sued other defendants too but later voluntarily
dismissed her claims against them.

                                      -6-
affirm the grant of summary judgment if (but only if) the record

evidence (depositions, sworn statements, admissions, etc.) reveals

"that there is no genuine dispute as to any material fact" and that

MVM "is entitled to judgment as a matter of law," see Fed. R. Civ.

P. 56(a), (c) – which is a fancy way of saying that no reasonable

jury could find for Medina, see Farmers Ins. Exch. v. RNK, Inc.,

632 F.3d 777, 784 (1st Cir. 2011).

          With this backdrop in place, we turn to the particulars

of this case, laying out more facts as needed.

                           Analyzing the Issues

          This    appeal    turns   principally   on   issues    of   federal

employment-discrimination law, which is a complex and evolving

area. See Rodríguez-Machado v. Shinseki, 700 F.3d 48, 49 (1st Cir.

2012) (per curiam).        We can, however, simplify things a bit by

focusing only on what is necessary to decide this dispute.                And

that is what we will do.

                                    (a)
                            Sex Discrimination

          Title    VII   prohibits,    among   other   things,    sex-based

discrimination that changes the terms or conditions of employment.

See 42 U.S.C. § 2000e-2(a)(1).       And sexual harassment is a form of

sex discrimination, the Supreme Court tells us – by committing or

tolerating sexual harassment against an employee, an employer has

effectively altered the terms or conditions of the victim's job.

See, e.g., Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 751-54

                                    -7-
(1998).       One type of sexual harassment – the kind Medina alleges –

involves "bothersome attentions or sexual remarks" so "severe or

pervasive" that they create a "hostile work environment."2         Id. at

751.       Accused-harasser Ortiz was not an MVM employee like Medina.

But because, as we have just said, employers must provide their

personnel with a harassment-free workplace, they may be on the hook

for a       nonemployee's   sexually-harassing   behavior   under certain

conditions – one of which being that they knew or should have known

about the harassment and yet failed to take prompt steps to stop

it. See, e.g., Rodríguez-Hernández v. Miranda-Vélez, 132 F.3d 848,

854-55 (1st Cir. 1998); see also Lockard v. Pizza Hut, Inc., 162

F.3d 1062, 1072-74 (10th Cir. 1998) (collecting cases, including

Rodríguez-Hernández); 3 Lex K. Larson, Employment Discrimination §

46.07[4] (2d ed. 2011) (discussing, among other things, 29 C.F.R.

§ 1604.11(e), an EEOC guideline dealing with the known-or-should-

have-known standard).

               Medina's argument is straightforward enough.      She does

not fault MVM's response after she complained about Ortiz's assault


       2
       Generally, the key elements of a hostile-work-environment
claim are these: (1) the plaintiff belongs to a protected group;
(2) she was subject to unwelcome sexual harassment; (3) the
harassment was based on her sex; (4) the harassment was
sufficiently severe or pervasive to alter the conditions of
employment and create a discriminatorily-abusive work environment;
(5) the complained-of conduct was both objectively and subjectively
offensive; and (6) there is a basis for employer liability. See,
e.g., Gerald v. Univ. of P.R., 707 F.3d 7, ___ (1st Cir. 2013);
Pérez-Cordero v. Wal-Mart P.R., Inc., 656 F.3d 19, 27 (1st Cir.
2011).

                                     -8-
– after all, Ortiz was gone within days of the incident.             Rather

she protests the way MVM handled things after she mentioned the

harassing calls.       Distilled to its essence, her argument goes

something like this.      Before the assault, she had clued in MVM's

Velázquez   on   how   some   unnamed   ICE    agent   was   "bothering"   or

"harassing" her over the phone.3        That agent, she tells us, called

her a hundred times or so, which, she intimates, satisfies the

severity-or-pervasiveness requirement.          Yet MVM did nothing about

that, even though MVM's Navarro admitted after the assault that she

suspected Ortiz was the harasser, and MVM's do-nothing approach

following her conversation with Velázquez led to Ortiz's sexually

assaulting her at the hotel and Pizarro's humiliating her at the

seminar.    Or so her argument concludes.

            Actually, though, a scan of the record shows that Medina

did not tell Velázquez about a hundred-plus calls.              She came up

with that number after the assault.           And even then she basically

admitted that she only knew for sure that he had called her two

times.   Here is how that came about.         Answering the first call and

hearing Ortiz identify himself, Medina told him "don't ever call me

again," and then she hung up on him.               Cajigas, her husband,



     3
        MVM has a written policy that prohibits sex-based
harassment, "encourage[s]" workers to tell their supervisors or the
human resources director if they have experienced this type of
harassment or "have witnessed such behavior," and explains how MVM
"determines how allegations are investigated . . . ."        Medina
received a copy of the policy.

                                   -9-
answered the second call.   "Yes, good day, is Estrella in?" Ortiz

asked.   "Look she's not in," Cajigas said.       "Oh, well," Ortiz

responded, "[t]ell her that agent Ortiz called her."         "Okay,"

Cajigas replied.   And then Ortiz hung up.       Neither Medina nor

Cajigas answered the other calls.      But her caller ID showed that

the calls came from the same number.    It turns out that that number

is an ICE work number, not Ortiz's personal number.          Yet she

suggests that every call was from Ortiz, even though someone could

have been calling her on that line for work-related reasons –

remember, Medina was an on-call employee who worked when called.

Her suggestion is nothing more than the sheerest speculation, which

is entitled to no weight in the summary-judgment analysis.      See,

e.g., Ahern, 629 F.3d at 54; Medina-Muñoz, 896 F.2d at 8; see also

Nat'l Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 743 (1st

Cir. 1995) (noting that "[w]hile the summary judgment mantra

requires us to draw every reasonable inference in favor of the

nonmoving party, inferences, to qualify, must flow rationally from

the underlying facts," i.e., "a suggested inference must ascend to

what common sense and human experience indicates is an acceptable

level of probability").

          Even putting that flaw aside, the difficulty for Medina

is that Title VII does not ban harassment alone, no matter how

severe or pervasive – no, as relevant here, that statute bans

sexual harassment. See Higgins v. New Balance Athletic Shoe, Inc.,


                               -10-
194 F.3d 252, 258 (1st Cir. 1999).       "Harassing" and "harassment"

have different meanings in different contexts, broadly covering

situations involving words and actions "that, being directed at a

specific person, annoy[], alarm[], or cause[] substantial emotional

distress in that person and serve[] no legitimate purpose" – like

when a "creditor uses threatening or abusive tactics to collect a

debt."      Black's Law Dictionary 784 (9th ed. 2009).   Yet nothing

Medina said during her initial meeting with Velázquez indicated

that an ICE agent was harassing her sexually.4      Of course we are

not suggesting that she had to throw around buzzwords like "sex" or

"sexual" harassment.     We say only that she had to say something to

put MVM on notice that the complained-of harassment was sex-based.

For example, this might be a different case if, in addition to

mentioning the "harassing" calls, Medina also told Velázquez about

her other complaints – i.e., how for months that same agent would

get up close to her, tell her she "smelled good," and try to hug

her.       But again, she did not do that.   The first time that she

brought that stuff up was in her post-assault meeting with Navarro.

As for why, she says that she stayed quiet until then because she

feared being fired, though she presents nothing indicating that her


       4
       Just so there is no confusion, we repeat previous reminders
to the bar and bench that the harassing action need not be inspired
"by sexual desire" to be redressable under Title VII – the only
requirement is that the action must be because of the victim's sex.
Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998);
accord Pérez-Cordero, 656 F.3d at 28; O'Rourke v. City of
Providence, 235 F.3d 713, 729 (1st Cir. 2001).

                                  -11-
fear was credible.       See generally Reed v. MBNA Mktg. Sys., Inc.,

333 F.3d 27, 35-36 (1st Cir. 2003) (holding that a vague fear of

adverse consequences is not a sufficient basis for keeping quiet).

           And while we are talking about Navarro, Medina makes much

of Navarro's guessing that Ortiz was the phone-call harasser – a

guess that should have caused Navarro to investigate the situation,

which, the theory goes, would have prevented the assault.                  But

there is nothing suggesting Navarro knew that Ortiz was harassing

Medina over the phone because of her sex.            Recall how after Medina

told Velázquez about the harassing calls (a conversation that took

place before the assault), Velázquez shared this information with

Navarro, who was his higher-up in the MVM chain of command.              Well,

again, nothing Medina said indicated that the phone-call harassment

was gender-based.    Also, Medina directs us to nothing suggesting

that   Navarro   knew,   say,   that   Ortiz   had    a   history   of   sexual

harassment, which might have triggered a duty to investigate here.

Consequently, this argument does not help her position.

           The upshot is that Medina paints an ugly picture of what

Ortiz did to her during her MVM tenure.         Yet even assuming she has

sketched events accurately, "hard as our sympathies may pull us,

our duty to maintain the integrity of the substantive law pulls

harder."   Turner v. Atl. Coast Line R.R. Co., 292 F.2d 586, 589

(5th Cir. 1961) (Wisdom, J.).          And ultimately, she has no sex-




                                   -12-
discrimination claim against MVM, so we affirm the summary judgment

on that claim.

                                  (b)
                              Retaliation

           Whether or not MVM discriminated against her on the basis

of sex, Medina insists that it infracted Title VII by retaliating

against her for alleging that it did.       See 42 U.S.C. § 2000e-3(a)

(Title   VII's    anti-retaliation   provision).    To   succeed   on   a

retaliation claim, a plaintiff must first prove these elements:

One, she undertook protected conduct.       See, e.g., Ahern, 629 F.3d

at 55.   Two, her employer took a material adverse action against

her – i.e., action that could deter a "'reasonable'" employee from

complaining about the discrimination.       Id. (quoting Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)).         Requiring

that level of adversity helps "to separate significant from trivial

harms," with "petty slights, minor annoyances, and simple lack of

good manners" falling in the "trivial" category.         Burlington N.,

548 U.S. at 68.    And finally, three, a causal nexus exists between

elements one and two.     Ahern, 629 F.3d at 55.   Obviously too, the

employee must show that the retaliator knew about her protected

activity – after all, one cannot have been motivated to retaliate

by something he was unaware of.       See Lewis v. Gillette, Co., 22

F.3d 22, 24-25 (1st Cir. 1994) (per curiam) (indicating that

awareness may be shown by circumstantial evidence); see also

Alvarado v. Donahoe, 687 F.3d 453, 458-59 (1st Cir. 2012) (similar,

                                 -13-
and discussing too the burden-shifting process that begins once

plaintiff proves a prima-facie case).

               Neither side disputes that Medina engaged in protected

conduct when she told MVM about how Ortiz had sexually assaulted

her.       So we now determine whether the evidence, viewed through the

standard summary-judgment prism, can support a finding that she

suffered a materially adverse action causally connected to her

protected activity.         She thinks it does, making a number of

arguments that boil down to this:             After she named Ortiz as her

assaulter, MVM, she says, (a) suspended her almost immediately,

from October 24 (the day she told Navarro about the terrifying

hotel incident) until November 15;5 then (b) "severely" cut her

work hours;       and   later   (c)   humiliated   her   during   the    sexual-

harassment seminar.       We discuss these points one by one.

               As support for her suspension charge, Medina relies on

her say-so, basically.          Take, for example, her deposition, where

she flatly denied working during the alleged suspension term. "Not

even one hour?" counsel asked.            "Nothing," she said.          She also

relies on her MVM earning statements, which, she intimates, show a

gap reflecting the alleged suspension period.             A couple of things

make her argument a nonstarter, however.            For openers, she later




       5
       For simplicity's sake, we sometimes refer to this as the
alleged or supposed suspension period or term.

                                       -14-
admitted in her opposing statement of material facts6 that she had

indeed "worked during the three weeks following the incident with

Ortiz" – i.e., during the supposed suspension term.       On top of

that, earning statements provided by MVM show that, yes, she had

worked during that period – something that she also admitted in her

opposing statement of material facts.   And as we just said a moment

ago, we cannot accept a party's version of the facts when it is

"blatantly contradicted by the record, so that no reasonable jury

could believe it," see Scott, 550 U.S. at 380, which is exactly our

situation.   Clearly, then, Medina has not met the materially-

adverse action requirement here.

          Nor does she do any better in arguing that MVM slashed

her work hours after she accused Ortiz of sexual assault.      What

trips her up here is that she does not support her rhetoric with

hard proof. Looking to defeat summary judgment, she told the court

below that one cannot tell from MVM's records "how many hours [she]

worked before she reported the sexual assault" – meaning (her

argument continued) that "the hours she worked before the assault

cannot be compared [with] the hours she worked after she reported

the assault."   And she says nothing different here.      We do not

understand how she can take that tack, however.        The summary-



     6
      See D.P.R. Civ. R. 56(c) (directing a party opposing summary
judgment to submit with her opposition papers "a separate, short,
and concise statement of material facts" admitting, denying, or
qualifying the material facts highlighted by the moving party).

                               -15-
judgment record clearly shows the hours she worked before and after

the assault.      The record also shows how she had no set hours to

begin with (she worked on an as-needed basis), and her hours

fluctuated because of her lack of seniority and her class schedule.

Anyway, her severe-work-reduction charge amounts to no more than

conclusory speculation, which cannot block summary judgment.          See,

e.g., Ahern, 629 F.3d at 54; Medina-Muñoz, 896 F.2d at 8.       In other

words, this argument like the first fails.

           Medina's third argument – that Pizarro badgered her into

defining   what    sexual   harassment   means   as   payback   for    her

complaining to MVM over a month earlier about Ortiz's sexual

assault on her – falters too, for a simple reason.         Let's assume

without deciding that Pizarro's bullying words were more than just

"petty slights, minor annoyances," or a "simple lack of good

manners," but actually rose to the level of material adversity

required by the caselaw.     See Burlington N., 548 U.S. at 68.       That

would take her only so far.     She still must show that Pizarro knew

about her protected activity.      See, e.g., Alvarado, 687 F.3d at

458-59; Lewis, 22 F.3d at 24-25.     This she has not done.      Pizarro

said in his affidavit that he "had absolutely no knowledge about

the sexual harassment claim" that Medina had lodged against Ortiz.

Also, Medina conceded below that she had "no personal knowledge" of

what information Pizarro had regarding the sexual-harassment charge

she had leveled against Ortiz.      And she points us to no evidence


                                  -16-
from which we can infer that Pizarro had any clue as to what she

had told MVM concerning her horrifying run-in with Ortiz back at

the hotel.   She "imagine[s]" that Pizarro had to have known about

this, given that "he is an MVM employee."     But she cannot deflect

summary judgment with pure speculation like that.           See, e.g.,

Ahern, 629 F.3d at 54; Medina-Muñoz, 896 F.2d at 8.

          The bottom line is that Medina cannot dodge summary

judgment on her retaliation claim.     And so we move on.

                                (c)
                         Cajigas's Claims

          Medina and her husband Cajigas criticize the judge for

dismissing his claims.   To their way of thinking, Cajigas's claims

were not, as the judge believed, entirely derivative of hers.      But

their argument is not fully developed, lacking any citation to

supporting authority (or even a persuasive explanation of what the

law should be, assuming they found no authority).    And "developing

a sustained argument out of . . . legal precedents" is appellant's

job, not ours.   Town of Norwood v. Fed. Energy Regulatory Comm'n,

202 F.3d 392, 405 (1st Cir. 2000).     The issue is waived.   See id.;

see also Muñiz v. Rovira, 373 F.3d 1, 8 (1st Cir. 2004) (holding as

waived an argument presented "to us in skeletal form, without

citation to any pertinent authority").




                                -17-
                                       (d)
                                 A Parting Shot

           One last thing.          Discussing Puerto Rico Rule of Civil

Procedure 36, Medina tells us that Commonwealth courts can only

grant summary judgment in clear-cut cases – a policy, she insists,

that federal courts must follow too.             And building to the ultimate

crescendo, she faults the judge for not doing that here.                   We are

unpersuaded.

           For starters, Medina offers us no assurance that she

properly preserved this policy point below.                 And nowhere in her

papers opposing summary judgment or objecting to the magistrate

judge's report does she float this policy theory – actually, she

cited caselaw applying the federal summary-judgment standard. This

is no small matter, since theories not squarely presented below

typically cannot be advanced here.                   See Brown v. Colegio de

Abogados de P.R., 613 F.3d 44, 50 (1st Cir. 2010); Teamsters,

Chauffeurs, Warehousemen & Helpers Union, Local No. 59 v. Superline

Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992).

           But even ignoring that problem, her thesis runs headlong

into   precedent.        "Whether     or   not   a   case   rests   on   diversity

jurisdiction,"      we   wrote   20    years     ago,   "the   summary    judgment

standard is a matter of federal law, for it is settled that,

broadly speaking, in a federal court federal law determines the

respective roles of trial judge, jury, and reviewing court."

Villarini-García v. Hosp. del Maestro, Inc., 8 F.3d 81, 86 (1st

                                       -18-
Cir. 1993).     Villarini-García cited a number of cases, including

McEwen v. Delta Air Lines, Inc., which stressed that "[f]ederal

courts may grant summary judgment under Rule 56 on concluding that

no reasonable jury could return a verdict" for the nonmoving party,

"even if" state law "would require the judge to submit an identical

case to the jury."    919 F.2d 58, 60 (7th Cir. 1990); see also Fid.

Nat'l Title Ins. Co. of N.Y. v. Intercounty Nat'l Title Ins. Co.,

412 F.3d 745, 750 (7th Cir. 2005) (Posner, J.) (declaring that

"[t]he Federal Rules of Civil Procedure, not state procedural

rules, govern in . . . federal-question" suits "in federal district

courts," just as they do in diversity suits); Hayes v. Equitable

Energy Res. Co., 266 F.3d 560, 566 (6th Cir. 2001) (same); 12 James

Wm. Moore et al., Moore's Federal Practice § 59.03, at 59-9 (3d ed.

2012) (ditto).

            Any way we look at it, then, Medina's claim that the

judge was "bound" by Puerto Rico's summary-judgment policy is not

a winning one.    And that is that.

                             Final Words

            Our work over, we affirm the judgment below in all

respects.     Also, we think it fitting that the parties bear their

own costs on appeal.

            So Ordered.




                                 -19-